ORDER
PER CURIAM.
On further consideration of the certified copy of In re: Slavitt, 449 Mass. 25, 864 N.E.2d 1160 (2007), wherein the Commonwealth of Massachusetts suspended respondent’s license to practice law, respondent’s opposition to proposed order and, in the alternative, motion to show case and the reply of Bar Counsel, and it appearing that respondent, by filing his opposition to proposed order provided his basis why reciprocal discipline should not be imposed, it is
ORDERED that Evan M. Slavitt is hereby suspended for a period of two months. Respondent has failed to establish the existence of any exceptions under D.C.Bar. R. XI, § 11(c) and may not re-litigate the factual basis for his discipline in another jurisdiction. In re Fuchs, 905 A.2d 160 (D.C.2006). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until he files an affidavit that fully complies with the requirements of D.C.Bar. R. XI, § 14(g).